Mr. Chief Justice Phillips delivered the opinion of the court: On the trial of this cause in the Superior Court of Cook county, that court, on motion of defendant, instructed the jury that under the evidence in the case the plaintiff was not entitled to recover under the first count of the declaration. When the plaintiff entered the employ of the defendant company he assumed all the risks incident to such employment, including any danger or injury which might result to him by reason of the frogs in the switches of appellant’s yard being unblocked. (Chicago, Rock Island and Pacific Railroad Co. v. Lonergan, 118 Ill. 41.) The only question to be determined, therefore, on this record is, whether or not the additional count, filed more than two years after the cause of action accrued, was a re-statement of the same cause of action or set forth a new cause. The Statute of Limitations provides that actions for damages for an injury to the person shall be commenced within two years next after the cause of action accrued. Here the cause of action accrued on May 5, 1891, and the additional count was not filed until March 8,1894,—nearly three years after the injury. The legal sufficiency of the plea, therefore, depends upon the answer that must be made to the inquiry whether or not the cause of action set up in the new count is the same cause of action originally declared on. The question then is, does the Statute of Limitations apply where the original declaration, instead of insufficiently stating the cause of action, entirely fails to state one. The statute of this State providing, as it does, that a cause of action for a personal injury accruing to any person shall be commenced within two years next following thereafter, and it being conceded, as in this case, that no such cause of action on which judgment could be rendered was begun or commenced within such period, we hold the rule to be entirely different from those cases in which the cause of action was begun and insufficiently stated, and in which we have held amendments to the declaration or additional counts thereto might be made or filed, so as to sufficiently present the cause of action complained of. Where a declaration fails entirely to set forth a cause of action, and where the negligence of the defendant is not such as would entitle the plaintiff to recover, and is not sufficient on which to base a judgment for the plaintiff, the Statute of Limitations will interpose, and deny him "the right, after the limitation of such statute, to set up and allege new and different grounds, or other and different acts of negligence, on which to base his claim for damages. (Eylenfeldt v. Illinois Steel Co. 165 Ill. 185.) The cause of action of a plaintiff against a defendant for a personal injury suffered by the plaintiff on account of the negligent act of the defendant may be regarded as the act or thing done, or omitted to be done, by the one by which an injury results to another. Swift v. Madden, 165 Ill. 41; Buntin v. Chicago, Rock Island and Pacific Railway Co. 41 Fed. Rep. 744. The original declaration did not state a cause of action, for the reason that appellee assumed all the dangers incident to his employment, including those to which he might be subjected by reason of the unblocked frogs in the appellant’s switch yard. It follows, that any amendment or additional count which set up the same cause as a result of the injuries of appellee would be subject lawfully to the same objection interposed by appellant, and rightfully held by the trial court to not state a cause of action. If it be true, as stated by appellee in his amended count to the declaration, filed more than two years after his cause of action accrued, that a pile of ashes was permitted by appellant to accumulate near the side of its track, over which appellee stumbled and thus caught his foot in an unblocked frog, we hold such statement to be a separate and distinct cause of action, charging other and different negligence from that alleged in the first count of the declaration, and therefore barred by the Statute of Limitations. The trial court having held, and we think properly, that no cause of action was stated in the first count of the declaration, and no exception having been made to the ruling of the court so holding, it necessarily follows that if the additional count, filed after two -years, set forth a like and the same cause of action, the same instruction to find for defendant should have been given. For the reasons indicated in this opinion the judgments of the Appellate Court for the First District and of the Superior Court of Cook county are reversed and the cause remanded. Reversed and remanded.